DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and arguments filed on 06/06/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-10, 12 and 16-22 are pending; Claims 11 and 13-15 are cancelled; Claims 1, 20, and 22 are amended; and Claims 1-10, 12 and 16-22 are under examination.  

Withdrawal of Objections 
The objection to Claim 20 is withdrawn due to the amendment to the claim filed on 06/06/2022.

Withdrawal of Rejections
The rejection of Claims 5 and 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn due to the amendment to the base claim 1 filed on 06/06/2022.
The rejection of claim 22 under 35 U.S.C. 103 over Bernklau et al. in view of Rath et al. and Jackson et al. is withdrawn due to the amendment to the claim filed on 06/06/2022.
 
Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection and is maintained.  
Claims 1 and 22 as well as dependent Claims 2-10, 12, and 16-21 are directed to a system or device [for attracting flying insects and arachnids], comprising: one or more helper microorganisms in an amount sufficient to supply nutrients to the CO2-releasing microorganisms, or one or more isolated enzymes in an amount sufficient to supply nutrients to the CO2-releasing microorganisms. Support for the limitation “in an amount sufficient to supply nutrients to the CO2-releasing microorganisms” is not found in the instant specification.  The disclosure does not describe at what specific concentration/amount ranges the helper microorganisms or the enzymes recited in the claims 1-10, 12, and 16-22 are sufficient to supply nutrients to the CO2-releasing microorganisms.  Although the Example 3 provides a specific concentration, 0.5 U/g of capsule, for amylase in capsules that contain 16.7 wt% of CO2-releasing backer’s yeast and 20 wt% of starch, this specific concentration would not provide a written description support for the entire concentration range claimed for the entire genus of enzymes. It is further noted that Example 2 provides a specific concentration, 1% of spore suspension, for helper microorganism M. anisopliae for killing ticks. However, this specific concentration of killing ticks would not provide a written description support for any concentration range claimed for the entire genus of helper microorganisms claimed (including M. anisopliae claimed) for nutrient supply. Therefore, Claims 1-10, 12, and 16-22  are directed to new matter.

Claim Rejections - 35 USC § 103
Claims 1-10, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernklau et al. (WO/2001/032013, 2001, cited in IDS) in view of Rath et al. (J . Aust. ent. Soc., 1995, 34:181-186, of records) and Jackson et al. (Mycological Research, 2009, 113:842-850, of record). This rejection is maintained.
Regarding Claims 1, 12, and 20, Bernklau et al. teach a device for attracting insects such as termites (abstract, page 2/lines 10-11) and arachnids (page 125/lines 28-31 and page 12/line 25), wherein the device comprises a formulation which releases a concentration of CO2 for attracting the insects, wherein the CO2 concentration is generated by a biological generation source, such as certain bacterial, fungal, and yeast formulation, over a particular period of time (page 2, lines 10-11 and 18-20, and 25-29). Bernklau et al. further teach that to achieve a slow release of CO2, calcium alginate (i.e. a biodegradable biopolymer) co-encapsulated with yeast (i.e. CO2-releasing microorganisms) and a nutrient substrate (i.e. nutrients specific for the microorganisms) and that encapsulation with carrageenan (a biodegradable biopolymer) can be used alternatively as formulations (pages 79/lines 5-14, page 103/lines 31-33, and page 104/lines 6-15). Regarding the limitation “said biopolymer embeds or envelops said CO2-releasing microorganisms” recited in Claim 1, Bernklau et al. teach the biopolymer co-encapsulates the CO2-releasing microorganisms and the nutrients. According to the GOOGLE dictionary, the term “encapsulate” has a meaning of “to enclose in”, which is similar to the term “embed” or “envelop” recited in the claim. Thus, the biopolymer co-encapsulated with the microorganisms and nutrients, taught by Bernklau et al., appears to be an obvious variant of the biopolymer embedded/enveloped with the microorganisms and the nutrients as recited in the claim.
Bernklau et al. do not teach the device comprises one or more helper microorganisms, wherein the one or more helper microorganisms is fungus Beauveria bassiana (B. bassiana) or Metarhizium anisopliae (M. anisopliae). However, Bernklau et al. teach including an insecticide in their device for destruction of insects and greatly improving the performance of the device (page 11/lines 12-15, page 113/lines 4-7).
Rath et al. teach a bioassay for examining the virulence of entomogenous fungi against insect redheaded pasture cockchafer, and demonstrate that entomogenous fungi Metarhizium anisopliae is highly virulent to larvae, adults, and eggs (abstract). Rath et al. also teach that M. anisopliae could germinate at temperature relevant to field conditions (5-15°C) (abstract, last 2 lines). Rath et al. further teach that larvae of the insect redheaded pasture cockchafer are serious root-feeding pests of pastures and field crops (page 181/left column/lines 1-4), and that the isolate of M. anisopliae is being commercialized as the myco-insecticide (page 181/right column/lines 1-4). Rath et al. teach that the fungi studied (including fungi M. anisopliae) have a wide host range (page 186, left column, lines 1-2).
Jackson et al. teach that the microsclerotia of M. anisopliae resulted in significant infection and mortality in larvae of sugar beet root maggot, (abstract, lines 3-8 from the bottom). Jackson et al. also teach entomopathogenic fungus M. anisopliae has been reported to infect more than 100 insects including soil-dwelling insects (page 843, left column, paragraph 2, lines 1-3); and Commercial interest in using M. anisopliae to control soil-dwelling insects has resulted in pest control formulations (page 843, left column, paragraph 2, last 10 lines). Jackson et al. further teach that chemical pesticides (insecticides) have disadvantages of the development of pest resistance to chemical pesticides as well as the adverse impact of widespread chemical use on human health, food safety, and the environment, which brought in the use of biologically based pest control measures as the solutions (page 842/Introduction section, and page 843/line 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further include entomopathogenic fungus M. anisopliae as a helper microorganism in the device of Bernklau et al. for enhancing its ability for destructing and killing insects, as taught by Rath et al. and Jackson et al. A person of ordinary skill in the art would have been motivated to do so, because Bernklau et al. teach including an insecticide in their device for destruction of insects and greatly improving the performance of the device. Furthermore, the entomopathogenic fungus M. anisopliae is a biological insecticide, and the use of the biological insecticide overcomes the adverse impact of chemical insecticides on human health, food safety, and the environment, as taught by Jackson et al. One of ordinary skill in the art has a reasonable expectation of success at including the entomopathogenic fungus M. anisopliae in the device of Bernklau et al., because the teachings of Bernklau et al., Rath et al. and Jackson et al. are all directed to controlling insects in the agriculture field. In addition, the fungus M. anisopliae has a wide host range against insects, and has been developed to commercial products for insect control, as taught by Rath et al. and Jackson et al.  Further, M. anisopliae germinates at temperature relevant to field conditions, as taught by Rath et al., which allows the entomopathogenic fungus to act actively against insects in the field.   
Claim 1 recites the limitation “helper microorganisms in an amount sufficient to supply nutrients to the CO2-releasing microorganisms”. Examiner notes that the instant specification do not define the recited term “amount” for the helper microorganisms to supply nutrients. It is also noted that the instant claims do not recite any limitation to define a specific number of the helper microorganisms present in the claimed system. It is further noted that nutrients supplied by the helper microorganisms in the claimed system are not the only nutrient source for the CO2-releasing microorganisms, because there are other sources of nutrients, such as the nutrients specifically embedded/enveloped along with the CO2-releasing microorganisms in the biopolymer, as defined by the claim 1. As such, the recited “an amount sufficient to supply nutrients” is a variable, which changes based on factors, such as a number of the CO2-releasing microorganisms that need nutrients as well as an amount of the nutrients embedded/enveloped with the CO2-releasing microorganisms in the biopolymer. Given that Claim 1 does not define a specific number of the CO2-releasing microorganisms and an amount of the nutrients embedded in the biopolymer, any amount of the helper microorganisms could be sufficient for supplying nutrients. For example, if the nutrients embedded in the biopolymer, alone, are sufficient to support growth of the CO2-releasing microorganisms, it would not be essential for the helper microorganisms to further supply nutrients to the CO2-releasing microorganisms, accordingly, a minimal amount of the helper microorganisms would be sufficient.  Furthermore, Jackson et al. teach a specific amount of M. anisopliae, more than 1x 108 per gram of formulate, is effective for killing insect larvae (page 846/left column/lines 7-10 and last 5 lines); and Rath et al. teach that a specific amount of M. anisopliae, 2x 106 per gram of preparation, is highly effective against pests (abstract/lines 3-5, page 184/last paragraph/lines 1-4). Given Claim 1 does not define any specific amount of the helper microorganisms in the claimed system, the amounts of M. anisopliae taught by Jackson et al. and Rath et al. meet the requirement of the claim. Regarding the further limitation “to supply nutrients to the CO2-releasing microorganisms” in Claim 1,  Examiner notes that this limitation is directed to the function, not the structure, of the helper microorganisms. As evidenced by the disclosure of the specification (paragraph 0024), M. anisopliae has amylase activity which breaks down nutrients in the form of starch, and the nutrients broken-down by M. anisopliae are readily available and supplied to the CO2-releasing microorganisms. In addition, Bernklau et al. specifically teach that the yeast formulation comprises starch-containing corn flour as a nutrient supplement material (page 35, lines 29-31). As such, the device suggested by Bernklau et al., Jackson et al. and Rath et al. comprises starch in the presence of M. anisopliae that has amylase activity of breaking down the starch to release glucose nutrients to CO2-releasing microorganisms. Thus, the helper microorganism M. anisopliae in the device suggested by the prior art has the function “to supply nutrients to the CO2-releasing microorganisms”, as required by the claim.  Therefore, Claims 1, 12 and 20 would have been obvious over the combined teachings of Bernklau et al., Rath et al., and Jackson et al. 
Regarding Claim 2, the recited limitation is directed to the function, not the structure, of the claimed system or device. The device suggested by Bernklau et al., Rath et al., and Jackson et al. has the same structure as the claimed device. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures are capable of performing substantially the same function. Therefore, the teachings of Bernklau et al. meet the requirement of the claim. Alternatively, Claim 2 would have been obvious because Bernklau et al. teach that the formulation of calcium alginate co-encapsulated with yeast/nutrient is used for achieving a slow release of CO2. It is considered that a particular period of time for releasing CO2 can be readily modified through routine optimization, such as by adjusting the amounts and ratios of the biopolymer, CO2-releasing microorganisms and nutrients to reach a desired time period (e.g. 20 days) for releasing CO2.
Regarding Claim 3, Bernklau et al. teach the CO2-releasing microorganisms is yeast, as indicated above.
Regarding Claim 4, Bernklau et al. further teach that the yeast formulation comprising corn flour and corn syrup as nutrients specific for yeast, attracts significantly more insects than the controls (page 35, lines 29-31). Thus, it would have been obvious to include corn flour and corn syrup as the nutrient substance to be co-encapsulated with the biodegradable biopolymer.
Regarding Claims 5, 17 and 21, Bernklau et al. teach the device is configured for attracting termites, as indicated above.
Regarding Claims 6 and 18, Bernklau et al. further teach the device is configured for attracting mites (page 79/line 5 and page 103/line 32).    
 Regarding Claim 8, Bernklau et al. teach the formulation further comprises inert materials, which are conventionally employed as fillers (page 123, lines 29-32). It would have been obvious to have the fillers to be co-encapsulated with the biodegradable biopolymer along with the microorganisms and nutrients, because they are inert materials and do not interfere the function of active ingredients. 
Regarding Claim 9, Bernklau et al. teach the biodegradable biopolymer is calcium alginate, as indicated above.
Regarding Claim 10, Bernklau et al. teach the device is in the form of granules (page 8/lines 5-7, page 79/lines 13-14).
Regarding Claim 16, Bernklau et al. teach that the CO2 evolving agent is yeast S. cervisiae (sour dough bread starter), a synonyms of baker’s yeast. Thus, it would have been obvious to include baker’s yeast as the yeast that is co-encapsulated with the biodegradable biopolymer, as taught by Bernklau et al.
Regarding Claims 7 and 19, the claims define that the insecticide comprised in the claimed system/device can be an entomopathogenic microorganism.  Rath et al. and Jackson et al. teach that M. anisopliae is entomopathogenic fungus,  thus, M. anisopliae is also an insecticide and an entomopathogenic microorganism.  It would have been obvious to include additional entomopathogenic fungi, such as M. flavoviride and Beauveria bassiana, in the device suggested by Bernklau et al., Rath et al. and Jackson et al. for controlling and killing insets in a wider host range, because it had been well known in the art that various entomopathogenic fungi including M. flavoviride and B. bassiana are effective at controlling and killing insects and that their host ranges are varied greatly, as such combining different entomopathogenic fungi in the same device would allow a wider range of insect hosts to be targeted and controlled. In support, Rath et al. further teach that M. flavoviride and B. bassiana are pathogenic to adults, larvae, and/or eggs of insects at concentrations, such as 2x104, 105, and 106 spores per gram of formulation (abstract), and that the host specificity of different fungal isolates are varied greatly (page 186, left column, lines 1-3).  Overall, the device suggested by the cited prior art meets the 4 component requirements of claims 7 and 19, as indicated in this 103 rejection. Specifically, they are: (A) CO2-releasing Yeast; (B) nutrients for the yeast; (C) Helper microorganism M. anisopliae; and (D) insecticides M. flavoviride, and B. bassiana (Note: Claims 7 and 19 do not depended on claim 20 and these two claims do not define B. bassiana as being the helper microorganism claimed.  So, B. bassiana may be interpreted as insecticide).    
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. (Appl Biochem Biotechnol, 2008, 147:47-61).
Regarding claim 22, Giordano et al. teach a gel system and using the system for yeast fermentation, the system comprising: yeast/Saccharomyces cerevisiae (reading on the “CO2-releasing microorganisms” recited in claim 22, as evidenced by the specification/Example 1); an isolated glucoamylase/enzyme (reading on the “one or more isolated enzymes” recited in the claim); and pectin/pectinate that forms a pectin gel (through forming calcium pectinate by addition of calcium/CaCl2) (Note: the pectin/pectinate reads on the “biodegradable biopolymer” recited in claim 22, as evidenced by claim 9), wherein the S. cerevisiae and the isolated glucoamylase are co-immobilized within the pectin gel/pectinate-formed gel, being suspended throughout the gel (abstract/lines 1-10, page 50/para 3, page 49/para 4, page 60/para 2). Given that CO2-releasing microorganisms and isolated enzyme are immobilized and surrounded by the biodegradable biopolymer of the pectin/pectinate gel, the biodegradable biopolymer embeds or envelops the CO2-releasing microorganisms and the isolated enzyme, as required by the claim.
Regarding the limitation “nutrients specific for said CO2-releasing microorganisms” recited in the claim, Giordano et al. teach addition of distilled water and sodium acetate buffer during formation of the pectin gel (page 50/para 3/lines 1-2). As such, the pectin gel of Giordano et al. inherently comprises water and acetate. It is noted that water is an essential nutrient for microorganisms and acetate is a nutrient providing a carbon source for microorganisms. Given that S. cerevisiae is the only microorganisms present in the system of Giordano et al., they are the nutrients specific for S. cerevisiae, i.e. CO2-releasing microorganisms. Thus, the teachings of Giordano et al. meet the requirement of the claim. Furthermore, Giordano et al. teach adding to the gelatin gel additional nutrients, such as yeast extract, urea, and a liquified starch solution/syrup containing the yeast extract and urea, for fermentation of S. cerevisiae for ethanol production (page 50: para 4/last 3 lines and para 5; page 60: para 2) (Note: since the gel embeds the glucoamylase enzyme, the gelatin gel is used as biocatalyst beads for breaking down the starch in the liquified starch solution to glucoses to be fermented by S. cerevisiae).  In view of the fact that both S. cerevisiae and the isolated glucoamylase enzyme are immobilized within the pectin gel and cannot freely move around, the additional nutrients must have entered the gel to places where the S. cerevisiae and enzyme are embedded, such that they are hydrolyzed by the enzyme and fermented by S. cerevisiae. As such, these additional nutrients specific for S. cerevisiae/CO2-releasing microorganisms are also embedded by the biodegradable biopolymer that forms the pectin gel, further meeting the requirement of the claim. 
Regarding the limitation “in an amount sufficient to supply nutrients to the CO2-releasing microorganisms”, it is noted that this limitation is arbitrary because neither the claim nor the specification defines the specific amount sufficient for the one or more isolated enzymes to supply nutrients, and what specific number of the CO2-releasing microorganisms are present in the claimed system. The recited “amount” is a variable that depends on a number of the CO2-releasing microorganisms and an amount of other nutrients present in the claimed system, as indicated above. As such, any amount of the isolated enzymes in the system could be sufficient for supplying nutrients. Moreover, Giordano et al. expressively teach that their system contains the isolated enzyme at a specific amount of 2860 or 3770 U glucoamylase per 50 g wet yeast and demonstrate these amounts are sufficient for breaking down the starch and providing glucose nutrient to the S. cerevisiae/CO2-releasing microorganisms (see Figs. 2a and 2b, and the figure legend). Thus, the teachings of Giordano et al. meet the requirement of the claim.   
Regarding the limitation “for attracting … flying insects …” recited in the preamble of the claim, this limitation is directed to the intended use of the claimed system and it does not limit the structure of the claimed system. Thus, the teachings of Giordano et al. meet the requirement of the claim.   
Therefore, in view of the teachings of Giordano et al., the system of Claim 22 is anticipated by the system of Giordano et al.

Double Patenting
Claims 1-10, 12, and 16-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-9, 11, 16-18, 20, and 22-24 of copending Application No. 14/428057.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  This rejection is maintained.  
Claims 1, 3-9, 11, 16-18, 20, and 22-24 of the copending ‘057 Application are directed in part to a system for attracting pests, comprising: CO2-releasing yeast microorganism; nutrients specific for the yeast; amylase or one or more auxiliary microorganisms with amylase activity being different from the yeast to convert the nutrients to a form metabolizable by the yeast; and one or more biodegradable biopolymers which encapsulate the system or device and allow release of CO2 over a period of more than 20 days; wherein the nutrients are corn flour, corn com-protein, starch, squash flour, or potato flour; wherein the system further comprises one or more of constituent fillers, drying assistants, glucose, sucrose, additional attractants, cellulose, lignin, and swelling aids; wherein the one or more biodegradable biopolymers are selected from alginate, carrageenan, cellulose, hemicellulose, starch, chitin, chitosan, pectinate, guar gum, acacia gum, poly-D,L-lactic acid, gelatin, polyamino acids, and lignin; wherein the system is configured in the form of capsules or granules; wherein the yeast is baker’s yeast; wherein the auxiliary organisms are fungi selected from the group consisting of B. bassiana and M. anisopliae; wherein the system further comprises one or more pesticides; wherein the one or more pesticides are selected from the group consisting of an insecticide and a nematicide; wherein the insecticide or nematicide are selected from the group of chemical insecticides, plant extracts, and biological plant protection agents.
It is noted that the amylase and the auxiliary microorganisms with amylase activity for supplying metabolizable nutrients to the yeast, as defined in the claims of the ‘057 Application, reads on the limitations: “one or more isolated enzymes … to supply nutrients to the CO2-releasing microorganisms”, “one or more helper microorganisms … to supply nutrients to the CO2-releasing microorganisms”, and “the helper microorganisms and/or enzymes have amylase activity” recited in the instant claims 1, 22, and 12, respectively.
Regarding the limitation “in an amount sufficient to …” in the instant claims 1 and 22, the copending claims define that the amylase enzyme or the auxiliary microorganisms are used for converting the nutrients to a form that is metabolizable by the CO2-releasing yeast. It would have been obvious to provide the enzyme or the auxiliary microorganisms in an amount sufficient to supply metabolizable nutrients to the yeast. 
Regarding the limitations recited in the instant claims 5, 6, 17-18, and 21, they are directed to the functions, not the structures of the claimed device. The claimed system of the copending ‘057 Application has the exactly same structures as that of the instant claims 5, 6, 17-18, and 21. It is presumed that substances having substantially the same structures are capable of performing substantially the same functions. Therefore, the claims of the copending ‘057 Application meet the functional requirements of the instant claims 5, 6, 17-18, and 21.
Therefore, the system or device of Claims 1-10, 12, and 16-22 of the instant application is either anticipated by or is deemed obvious over claims 1, 3-9, 11, 16-18, 20, and 22-24 of copending Application No. 14/428057.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments about the new matter rejection of claims 1-10, 12 and 16-22 under 35 U.S.C. 112(a)/first paragraph in the response filed on 6/6/2022 (pages 5-6) have been fully considered but they are not persuasive.  The originally filed claim 11 as well as the pages 6 and 7 of the original application only supports that the helper microorganisms and isolated enzymes have enzymatic activities capable of breaking down nutrient substrates for providing nutrients to the CO2-releasing microorganisms. However, none of the disclosure pointed out by Applicant describes any specific amounts at which the helper microorganisms or isolated enzymes are sufficient to provide nutrients to the CO2-releasing microorganisms. Overall, the instantly claimed subject matter is not supported by the disclosure of the original application for all the reasons indicated above.  
Applicant's arguments about the rejection of claims 1-10, 12 and 16-21 under 35 U.S.C. 103 in the 6/6/2022 response (pages 6-7) have been fully considered but they are not persuasive for the reasons of record (see pages 16-17 of the previous office action dated 02/26/2021). It is also noted that Applicant's arguments about the rejection of claim 22 under 35 U.S.C. 103 in the 6/6/2022 response (pages 7-8) have been fully considered, but they are moot because the grounds of rejection in this office action are different from that in the prior office action.  Furthermore, Examiner notes that the amylase enzyme upon which applicant relies in page 8 of the response is a feature not recited in the rejected claim 22, and Applicant’s arguments are not persuasive for the reasons of record (see page 17 of the previous office action dated 02/26/2021).  
  	Overall, the helper microorganisms as required by claim 1, and a combination of the helper microorganisms and an insecticide as required by claim 7, and/or the enzymes as required by claim 22 would have been anticipated by or obvious over the cited prior art for all the reasons indicated above. 
 
Applicant’s comments about the double patenting rejection of Claims 1-10, 12, and 16-22 in the 6/6/2022 response (page 8) are acknowledged.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653

/ALLISON M FOX/Primary Examiner, Art Unit 1633